DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (2011/0062446) in view of Cheng et al (2015/0041853).
The Goyal reference teaches a method of growing a gallium arsenide single crystal on an oxide layer, note entire reference.  On a silicon substrate, a layer of strontium titanate is deposited to create a buffer layer on a carrier substrate, note para 0125.  Then gallium arsenide is deposited on to the strontium titanate layer, note para 0126.  The result is a monocrystalline layer of gallium arsenide.  The sole difference between the instant claim and the prior art is the means to place the strontium titanate on the silicon substrate.  However, the Cheng et al reference teaches placing the strontium titanate onto a silicon layer, and not growing it, note figures 13 and 14.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Goyal reference by the teachings of the Cheng et al reference to place the strontium titanate on the substrate in order to have the desired lattice and orientation in the strontium titanate to better match the gallium arsenide.
Claim 2, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (2011/0062446) in view of Cheng et al (2015/0041853).
The Goyal and Cheng et al references are relied on for the same reasons as stated, supra, and differs from the instant claim in the thickness of the seed layer, strontium titanate.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the .

Claims 3 to 9, 11, 12 and 15 to 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	`The prior art of record does not teach the instant claims of the thinning of the buffer layer, and the buffer layer being tiles.

				Examiner’s Remarks
	The Droopad and Ramdani references are merely cited of interest in the art of GaAs on a buffer on a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714